Title: From James Madison to Elbridge Gerry, [5 January] 1813
From: Madison, James
To: Gerry, Elbridge



private
Dear Sir
[5 January 1813]
Your two favors of  have been some time on hand. I believe it may be assumed, that no meeting of Congress will take place immediately after the 4th. of March. The Senate has usually been detained a few days, for the sake of appointments growing out of the laws of session. It is always possible, and must be so considered at present, that other business requiring their decision, may prolong their stay, or an early return, after their adjournment. Nothing is known here, more than you know, on which a calculation as to the latter must be founded. Should the call on you be limited to the case of the ordinary business of deciding on nominations, you have the sanction of precedent as well as the length of the Journey & season of the year, in yielding to your personal accomodation. The oath of office may I believe be taken any where, before the Judge & within the time prescribed. After stating this side of the subject, allow me to remind you, that one half of the difficulty arising from the distance & the season, may be avoided by proceeding Southwardly instead of returning Northward. Your friends in Virga will then be the gainers, & among them none more than Yrs. very sincerely
J. Madison
